EXHIBIT 10(C)


SECOND AMENDMENT TO CREDIT AGREEMENT

        THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as
of July 21, 2000 by and among CLARION TECHNOLOGIES, INC., a Delaware corporation
(the “Company”), the subsidiaries of the Company party hereto (the Company and
its subsidiaries are collectively referred to as the “Loan Parties”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Bank”) and LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (in its individual
capacity “LaSalle”), as agent for the Banks (the “Agent”), and BANK ONE MICHIGAN
, as co-agent for the Banks (the “Co-Agent”).

        WHEREAS, the Loan Parties, Agent and Co-Agent have entered into that
certain Credit Agreement dated as of February 29, 2000, as amended by that
certain First Amendment to Credit Agreement dated as of June 20, 2000
(collectively, the “Agreement”); and

        WHEREAS, the Loan Parties, Agent and Co-Agent wish to amend the
Agreement to (i) consent to the assumption by the Company of $30,000,000 of
subordinated debt payable to William Blair Mezzanine Capital Fund III, L.P., and
(ii) modify certain provisions of the Credit Agreement in connection therewith.

        NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Agreement, the parties hereto hereby
agree as follows:

        1.        Incorporation of the Agreement. All capitalized terms which
are not defined hereunder shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with the amendments set forth in Paragraph 2 below, such terms
and provisions shall be deemed superseded hereby. Except as specifically set
forth herein, the Agreement shall remain in full force and effect and its
provisions shall be binding on the parties hereto.

        2.        Amendment of the Agreement. The Agreement is hereby amended as
follows:

           (i)         The definition of the terms “Debt Service Coverage Ratio”
and “Subordinated Debt” appearing in Section 1.1 of the Agreement are hereby
amended and restated to read as follows:


  Debt Service Coverage Ratio shall mean, as of any date of determination, the
ratio of (i) quarterly EBITDA as determined in accordance with GAAP to
(ii) quarterly principal and interest payments on all indebtedness.


  Subordinated Debt means (i) each of the Seller Notes, (ii) the William Blair
Subordinated Debt and (iii) any other unsecured Debt of the Loan Parties which
has subordination terms, covenants, pricing and other terms which have been
approved in writing by the Required Banks.






--------------------------------------------------------------------------------



           (ii)         The definition of the terms “Total Leverage Ratio” and
“William Blair Subordinated Debt” are hereby added to Section 1.1 of the
Agreement to read as follows:


  Total Leverage Ratio shall mean as of the last day of any month, the ratio of
(i) Debt as of such day to (ii) Rolling Twelve Month EBITDA for the month ending
on such day.


  William Blair Subordinated Debt means the $30,000,000 of Subordinated Debt
owing by the Company to William Blair Mezzanine Capital Fund III, L.P., a
Delaware limited partnership (“WBMCF”), pursuant to the terms of that certain
Senior Subordinated Loan Agreement dated as of July 21, 2000 between the Company
and WBMCF.


           (iii)         Section 9.14 of the Agreement is hereby amended and
restated to read as follows:


  9.14    Solvency, etc. Immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, (a) each Loan Party’s assets will exceed its liabilities
and (b) each Loan Party will be solvent, will be able to pay its debts as they
mature, will own property with fair saleable value greater than the amount
required to pay its debts and will have capital sufficient to carry on its
business as then constituted; provided, however, that in making the
determinations set forth above, each Loan Party shall consider any and all
indebtedness to or from another Loan Party as equity.


           (iv)         A new Section 10.1.11 is hereby added to the Agreement
to read as follows:


  10.1.11    Significant Customers. Promptly (and in any event within five (5)
days) after becoming aware thereof, any notice or indication (i) that any
Significant Customer (as defined below) intends to terminate, significantly
reduce or otherwise alter in an adverse manner its relationship with a Loan
Party, or (ii) of the termination or potential termination of any other material
contract, lease or relationship with any Significant Suppliers (as defined
below). For purposes of this Agreement: (x) “Significant Customer” shall mean
any of the five (5) largest customers of a Loan Party, measured in terms of
sales volume in dollars for the immediately preceding then-applicable fiscal
year and (y) “Significant Supplier” shall mean any of the top five (5) largest
suppliers of a Loan Party measured in terms of sales volume in dollars for the
immediately preceding then-applicable fiscal year.



-2-


--------------------------------------------------------------------------------



            (v)         Section 10.6.3 of Agreement is amended and restated to
read as follows:


  10.6.3   Tangible Net Worth. Not permit the Tangible Net Worth to be less than
the amounts set forth below at any time for the periods set forth below:



                     Period                                       Tangible Net Worth
    Closing Date - July 31, 2000                                      $1,500,000
    August 1, 2000 - November 30, 2000                               $27,000,000
    December 1, 2000 - December 31, 2001                             $28,000,000
    January 1, 2002 and thereafter                                   $30,000,000



            (vi)         Section 10.6.5 of the Agreement is amended and restated
to read as follows:


  10.6.5    Capital Expenditures. Not permit the aggregate amount of all Capital
Expenditures made by the Loan Parties in any Fiscal Year to exceed three and
one-half percent (3.5%) of the Loan Parties’ revenues (as determined on a
consolidated basis) in any fiscal year on a rolling twelve month basis, taking
into account the month just ended and the prior eleven months.


            (vii)         A new Section 10.6.6 is hereby added to the Agreement
to read as follows:


  (c)        Total Leverage Ratio. The Loan Parties shall not permit the Total
Leverage Ratio as of the last day of each month from and after Lender's receipt
of the financial statements for the year ended December 31, 2000 to exceed 5:1.


        3.        Consent to William Blair Subordinated Debt and Use of
Proceeds. Agent and the Banks hereby consent to the assumption of the William
Blair Subordinated Debt by the Company and waive any Event of Default which
would be caused by such debt; provided, however, that a portion of the proceeds
of the William Blair Subordinated Debt are utilized to pay (i) the full amount
of principal and interest outstanding under the Term Loan B Commitment, (ii) the
full amount of principal and interest outstanding under the Revolving Credit
Commitment, (iii) an amount not to exceed $3,000,000 to Drake Products
Corporation in connection with the payment of a portion of that certain
Subordinated Promissory Note dated February 1, 2000 payable by the Company and
Clarion Drake Acquisition, Inc. to Drake Products Corporation and (iv) to pay
the cash portion of the purchase price in connection with acquisition by the
Company of certain assets of Small Parts - NAPCO, L.L.C. (“Small Parts”)
pursuant to the terms of that certain Asset Purchase Agreement (the “Small Parts
Acquisition”) among Small Parts, the Company and Small Parts, Inc. (the
“Application of Proceeds”). In addition, the Agent and Banks hereby (i) consent
to the Application of Proceeds as described above and waive any Event of Default
caused by such Application of Proceeds to the extent it is contrary to the terms
of Section 6 of the Agreement and (ii) consent to the Small Parts Acquisition
and waive any Event of Default caused by the purchase of such assets. As a
condition of such consent, the Loan Parties hereby agree to deliver to Agent
certified copies of (i) all subordinated debt documents executed in connection
with the William Blair Subordinated Debt and (ii) all operative documentation
executed in connection with the Small Parts Acquisition within ten (10) days of
the date hereof.


-3-


--------------------------------------------------------------------------------

        4.        Representations and Warranties. The representations and
warranties set forth in Section 9 and all covenants set forth in Section 10 of
the Agreement shall be deemed remade and affirmed as of the date hereof by each
Loan Party, except that any and all references to the Agreement in such
representations, warranties and covenants shall be deemed to include this
Amendment.

        5.        Fees and Expenses. The Loan Parties shall pay or reimburse
Agent for all costs, fees, and expenses incurred by Agent, or for which Agent
becomes obligated, in connection with the negotiation, preparation, and closing
of this Amendment and the William Blair Subordinated Debt, together with all
reasonable attorneys’ fees and expenses of Agent’s counsel, search fees and
taxes payable in connection with this Amendment and the William Blair
Subordinated Debt.

        6.        Effectuation. The amendments to the Agreement contemplated by
this Amendment shall be deemed effective immediately upon the full execution of
this Amendment and without any further action required by the parties hereto.
There are no conditions precedent or subsequent to the effectiveness of this
Amendment.

        7.        Continuing Effect. Except as otherwise specifically set out
herein, the provisions of the Credit Agreement and the Other Agreements shall
remain in full force and effect and are hereby confirmed and ratified in all
respects.

        8.        Counterparts. This Amendment may be executed by one or more of
the parties to the Amendment on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile shall also deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

        9.        Governing Law. This Amendment shall be governed by and
construed in accordance with the internal laws (as opposed to the conflict of
law provisions) of the State of Illinois.


[SIGNATURE PAGES FOLLOW]





-4-


--------------------------------------------------------------------------------

(Signature Page to Second Amendment to Credit Agreement)

Delivered at Chicago, Illinois, as of the day and year first above written.

  LASALLE BANK NATIONAL ASSOCIATION, for itself and as Agent


By:  /s/ Bernard LaCayo                                                       
         
Its:     Assistant Vice President                                   
                  


BANK ONE MICHIGAN, for itself and as Co-Agent


By:  /s/ Kevin Paul                                                       
                  
Its:        First Vice President                                              
            


COMERICA BANK, a Michigan banking corporation, as a Bank


By:  /s/ Thomas Schmidt                                                       
        
Its:            Vice President                                            
                   


CLARION TECHNOLOGIES, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


CLARION PLASTICS TECHNOLOGIES, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


CLARION REAL ESTATE, LLC


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


DOUBLE "J" MOLDING, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      



-5-


--------------------------------------------------------------------------------



  CLARION-DRAKE ACQUISITION, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


MITO PLASTICS, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


WAMAR PRODUCTS, INC.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      


WAMAR TOOL & MACHINE CO.


By:  /s/ David W. Selvius                                                       
       
Its:            CFO                                                       
                      







-6-





